Case 6:18-cv-00030-JDK Document 439 Filed 08/23/19 Page 1 of 10 PageID #: 30989



                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

                                         §
  CYPRESS LAKE SOFTWARE,                 §
  INC.,                                  §
                                         §
        Plaintiff,                       §
                                         §       CIVIL ACTION NO. 6:18-CV-30-JDK
  v.                                     §
                                         §       LEAD CONSOLIDATED CASE
  SAMSUNG ELECTRONICS                    §
  AMERICA, INC.,                         §
                                         §
        Defendant.                       §

                                       ORDER

       Before the Court is Cypress Lake’s Motion to Reconsider Claim Construction

 (Docket No. 229). The Court held a Markman hearing on March 14, 2019, to construe

 thirty-three disputed claim terms from eleven patents.        Docket No. 156.    On

 May 10, 2019, the Court issued its Markman Order, construing certain terms,

 declining to construe other terms, and finding some terms indefinite. Docket No. 174.

 In its motion, Cypress Lake asks the Court to reconsider its finding that the terms

 “convenient” and “conveniently” (Group C-16) and several “code for” terms (Groups

 C-16, E-1, E-11, F-7, F-6, and F-27) are indefinite. The Court heard oral argument

 on the motion on August 8, 2019. For the reasons stated below, the Court DENIES

 Cypress Lake’s motion.

                             I.    APPLICABLE LAW

       The Court analyzes motions to reconsider under Federal Rule of Civil

 Procedure 59(e). Blue Spike, LLC v. Juniper Networks, Inc., No. 6:17-cv-16, 2018



                                             1
Case 6:18-cv-00030-JDK Document 439 Filed 08/23/19 Page 2 of 10 PageID #: 30990



 WL 4261316, at *1 (E.D. Tex. May 16, 2018) (citing Solid State Storage Sols., Inc. v.

 STEC, Inc., No. 2:11-cv-391, 2012 WL 12904107 (E.D. Tex. Sept. 27, 2012)). Under

 Rule 59(e), a court may reconsider a ruling due to: (1) an intervening change in

 controlling law; (2) the availability of new evidence not previously available; or (3)

 the need to correct a clear error of law or prevent manifest injustice. Solid State,

 2012 WL 12904107, at *1 (citing In re Benjamin Moore & Co., 318 F.3d 626, 629 (5th

 Cir. 2002)).     The standard for reconsideration is narrow, and a motion for

 reconsideration “should not be used to raise arguments that could, and should, have

 been made before the entry of judgment or to re-urge matters that have already been

 advanced by a party.” De Leon v. Flavor & Fragrance Specialties, Inc., No. 6:12-cv-

 327, at *1 (E.D. Tex. Sept. 15, 2014) (quoting eTool Dev., Inc. v. Nat’l Semiconductor

 Corp., 881 F. Supp. 2d 745, 749 (E.D. Tex. 2012)).

                                    II.    ANALYSIS

       Cypress Lake does not present any new evidence or argue any change in

 controlling law. Instead, Cypress Lake argues for reconsideration only under the

 third prong of the relevant test—to correct a clear error of law or prevent manifest

 injustice. Cypress Lake’s brief essentially argues that the Court made six errors in

 its analysis of the “code for” terms:

       1)       the Court failed to properly apply the presumption against application
                of § 112, ¶ 6 when a claim does not include the word “means”;

       2)       the Court failed to properly consider the intrinsic evidence that § 112,
                ¶ 6 does not apply;

       3)       the Court failed to properly consider the opinion testimony of persons of
                ordinary skill in the art, specifically patent examiners;



                                             2
Case 6:18-cv-00030-JDK Document 439 Filed 08/23/19 Page 3 of 10 PageID #: 30991



       4)     the Court improperly imported limitations from the written description
              into the claims;

       5)     the Court failed to consider the intrinsic disclosure of structure if § 112,
              ¶ 6 does apply; and

       6)     the Court failed to properly apply the burden of proof as to
              indefiniteness.

 Cypress Lake also argues that the Court failed to consider the intrinsic disclosures

 and the plain language of the claim, and improperly applied the burden of proof as to

 the “convenient” terms.

       At the August 8 hearing, Cypress Lake focused its argument on Linear

 Technology Corp. v. Impala Linear Corp., 379 F.3d 1311 (Fed. Cir. 2004)—a case

 Cypress Lake did not cite in its original Markman brief or its motion to reconsider.

 Docket No. 390 at 43:11–47:25. After providing its analysis of Linear Technology,

 Cypress Lake contended that the Court misapplied that case.

       Generally, Cypress Lake’s motion repeats arguments advanced in its original

 Markman briefing and presents additional case law that was available at the time of

 the original briefing.    These are insufficient grounds to revisit an issued order.

 Alcatel-Lucent USA, Inc. v. Amazon.com., Inc., 2011 WL 13137345, at *1 (E.D. Tex.

 Aug. 5, 2011) (“District court opinions are not intended as mere first drafts, subject

 to revision and reconsideration at a litigant’s pleasure.”). Further, as explained

 below, each of Cypress’s arguments is without merit.

 A.    Linear Technology Corp. v. Impala Linear Corp.

       At the August 8 hearing, Cypress Lake argued for the first time that Linear

 Technology provides an appropriate § 112, ¶ 6 test. Cypress Lake summarized that



                                            3
Case 6:18-cv-00030-JDK Document 439 Filed 08/23/19 Page 4 of 10 PageID #: 30992



 test as requiring two steps: (1) Does the term itself connote structure? (2) If so, is

 there a specifically defined function? Docket No. 390 at 44:7–45:10. Based on its

 reading of that case, Cypress Lake argued that the Court’s Markman Order did not

 properly apply the Linear Technology test.

       Cypress Lake oversimplifies the holding of Linear Technology. There, the

 Federal Circuit stated: “[W]hen the structure-connoting term ‘circuit’ is coupled with

 a description of the circuit’s operation, sufficient structural meaning generally will be

 conveyed to persons of ordinary skill in the art, and § 112 ¶ 6 presumptively will not

 apply.” Linear Tech., 379 F.3d at 1320. In other words, even when the term itself

 connotes structure—like “circuit”—there must be “a description of the circuit’s

 operation,” not merely a recitation of the circuit’s function, as Cypress Lake argues.

 Indeed, the Linear Technology court then held that the circuit terms were not subject

 to § 112, ¶ 6 because the claims at issue described the “objective or operations” of the

 circuits. Id. Linear Technology further relied on Apex Inc. v. Raritan Computer, Inc.,

 325 F.3d 1364, 1374 (Fed. Cir. 2003), to support this proposition.         Apex stated:

 “Moreover, every use of the term [‘circuit’] in the asserted claims includes additional

 adjectival qualifications further identifying sufficient structure to perform the claimed

 functions to one of ordinary skill in the art.” 325 F.3d at 1374 (emphasis added).

 Thus, even with a structure-connoting term, the claim including the term must still

 identify sufficient structure to perform the claimed function.

       This is the precise analysis the Court performed in its Markman Order—Do

 the “code” claims include language detailing the “objectives and operations” of the




                                            4
Case 6:18-cv-00030-JDK Document 439 Filed 08/23/19 Page 5 of 10 PageID #: 30993



 claimed code? Applying this test, the Court found some claims provided sufficient

 structure, while others did not. Docket No. 174 at 35–38 (finding § 112, ¶ 6 applies

 to “code for” terms); 58 (finding § 112, ¶ 6 applies to “code for” terms; 67–68 (finding

 § 112, ¶ 6 applies to “code for” terms); 99–102 (finding that § 112, ¶ 6 does not apply

 to “code configured to” terms).       Because the Court properly applied Linear

 Technology, Cypress Lake has failed to demonstrate a “clear error of law.”

 B.    Presumption Against § 112, ¶ 6

       Cypress Lake also argues that the Court failed to properly consider and apply

 the presumption against § 112, ¶ 6 to claim terms without the word “means.” Docket

 No. 229 at 1–6. The Court’s Markman Order, Cypress Lake asserts, stands alone and

 against “the great weight of precedent” in finding “code”-based terms subject to § 112,

 ¶ 6 and indefinite. Id. at 2. Cypress Lake then cites several opinions that found

 “code”-based terms not subject to § 112, ¶ 6.

       Cypress Lake’s argument lacks merit. The Court’s Markman Order repeatedly

 stated the presumption and applied it to each challenged term. Docket No. 174

 at 35-38, 58. Cypress Lake essentially argues for a bright-line rule that “code”-based

 terms should never be subject to § 112, ¶ 6. Docket No. 390 at 48:1–3 (“THE COURT:

 So could a claim that includes “code” or “code for” ever be subject to 112(6)? MR.

 FULLER: It would be a highly unusual claim.”). But “[t]he Court must look at the

 context of the use, i.e., code for X, in light of the specification and determine whether

 that would be understood by a person of ordinary skill in the art as a description of

 structure.” SecurityProfiling, LLC v. Trend Micro Am., Inc., No. 3:17-cv-1484, 2018

 WL 4585279, at *2 (N.D. Tex. Sept. 25, 2018).          The Court’s Markman Order


                                            5
Case 6:18-cv-00030-JDK Document 439 Filed 08/23/19 Page 6 of 10 PageID #: 30994



 considered the context of each “code”-based term, in light of the specification, to

 determine whether the presumption against § 112, ¶ 6 was overcome. Based on the

 context of each claim, the Court found some “code” terms subject to § 112, ¶ 6 and

 others not subject to § 112, ¶ 6. See Docket No. 174 at 102–03.

 C.    Intrinsic Evidence Against § 112, ¶ 6

       Cypress Lake next argues that the Court erred by giving no weight to the

 patentee’s prosecution statements that § 112, ¶ 6 does not apply. Docket No. 229

 at 6–8. This argument is also unpersuasive. As stated in the Markman Order, “the

 Federal Circuit has noted that the ‘inventor’s subjective intent is irrelevant to the

 issue of claim construction.’” Docket No. 174 at 37 (quoting Howmedica Osteonics

 Corp. v. Wright Med. Tech., Inc., 540 F.3d 1337, 1347 (Fed. Cir. 2008)). Further,

 “[c]ourts must view the prosecution history not for applicant’s subjective intent, but

 as an official record.” Id. at 37–38 (citing Seachange Int’l, Inc. v. C-COR, Inc., 413

 F.3d 1361, 1375 (Fed. Cir. 2005)).    Cypress Lake provides no relevant contrary

 authority. Finally, even Cypress Lake agrees that the patentee cannot “opt-out” of

 controlling precedent. Docket No. 229 at 6. But it argues that the Court should allow

 the patentee here to do just that.

 D.    Patent Examiner Opinions

       Cypress Lake next argues that the Court should have considered the opinions

 of the USPTO patent examiners, who are persons of ordinary skill in the art.

 Specifically, Cypress Lake contends that the Court should have considered that no

 examiner ever found these terms subject to § 112, ¶ 6 or indefinite. Docket No. 229

 at 7, 8–9. But as pointed out by Defendants, a patent examiner’s silence on § 112, ¶ 6


                                           6
Case 6:18-cv-00030-JDK Document 439 Filed 08/23/19 Page 7 of 10 PageID #: 30995



 is irrelevant. Prima Tek II, L.L.C. v. Polypap, S.A.R.L., 318 F.3d 1143, 1151 (Fed.

 Cir. 2003) (“[D]rawing inferences of the meaning of claim terms from an examiner’s

 silence is not a proper basis on which to construe a patent claim.”). Indeed, if a patent

 examiner’s allowance of a claim were dispositive, courts could never invalidate any

 patent claim. While an issued patent is presumed valid, the patent statutes also

 clearly allow an accused infringer to argue the invalidity of an asserted patent. 35

 U.S.C. § 282. Here, the Court properly deferred to the patent examiners by applying

 the presumption of validity and requiring clear-and-convincing evidence of invalidity.

 E.    Importing Limitations

       Cypress Lake next challenges the Court’s comparison of “code for” in the claims

 and “means for” in the written description as “reading a limitation from the written

 description into the claims.” Docket No. 229 at 9. Reading a limitation from the

 written description into the claims is “one of the cardinal sins of patent law.” Phillips

 v. AWH Corp., 415 F.3d 1303, 1320 (Fed. Cir. 2005) (quoting SciMed Life Sys., Inc. v.

 Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1340 (Fed. Cir. 2001)). Here,

 however, the Court’s Markman Order did not read in limitations, but properly

 considered the written description as the context that would inform a POSITA’s

 understanding of the claims. Phillips, 415 F.3d at 1313 (“Importantly, the person of

 ordinary skill in the art is deemed to read the claim term not only in the context of

 the particular claim in which the disputed term appears, but in the context of the

 entire patent, including the specification.”). And the Court found that the parallel

 structure between the “code for” terms in the claims and “means for” in the

 specification would be informative to a POSITA. Docket No. 174 at 37.


                                            7
Case 6:18-cv-00030-JDK Document 439 Filed 08/23/19 Page 8 of 10 PageID #: 30996



 F.    Intrinsic Disclosure of Structure

       Cypress Lake further argues that even if the challenged “code for” terms are

 subject to § 112, ¶ 6, the Court ignored structure to perform the claimed function

 included in the specification. Docket No. 229 at 11–12. Cypress Lake’s argument is

 misplaced. As the Court’s Markman Order explains, “[w]hen § 112, ¶ 6 applies to a

 claim limitation and the corresponding structure is software that cannot be

 performed by a general-purpose computer, the patentee must provide an algorithm

 for the software to avoid indefiniteness.”    Docket No. 174 at 39 (citing Function

 Media, LLC v. Google, Inc., 708 F.3d 1310, 1318 (Fed. Cir. 2013)).         The Court

 thoroughly considered Cypress Lake’s position, but found no adequate structural

 disclosures for these terms. Docket No. 174 at 40–42, 59–62.

 G.    Proper Evidentiary Standard

       Cypress Lake’s final argument on the “code for” terms is that the Court failed

 to consider and apply the proper evidentiary burden. Cypress Lake argues that the

 challenger must show that § 112, ¶ 6 applies by a preponderance of the evidence and

 must show that a term is indefinite by clear and convincing evidence. Docket No. 229

 at 13. Cypress Lake then asserts that Defendants presented insufficient evidence of

 indefiniteness here. The Court disagrees.

       The Court’s Markman Order expressly cited the applicable law: “As it is a

 challenge to the validity of a patent, the failure of any claim in suit to comply with

 § 112 must be shown by clear and convincing evidence.” Docket No. 174 at 11 (citing

 Nautilus Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 213 n.10 (2014)). The Court

 then applied that standard in reviewing the evidence presented by both Cypress Lake


                                           8
Case 6:18-cv-00030-JDK Document 439 Filed 08/23/19 Page 9 of 10 PageID #: 30997



 and Defendants. The Court found that the specification did not provide any structure

 for performing the recited functions of these “code for” terms. A lack of structural

 support in the specification for a § 112, ¶ 6 term is clear and convincing evidence that

 the term is indefinite and the claim is invalid. Williamson v. Citrix Online, LLC, 792

 F.3d 1339, 1352 (Fed. Cir. 2015) (“If the patentee fails to disclose adequate

 corresponding structure, the claim is indefinite.”).      Thus, the Court applied the

 appropriate evidentiary standard.

 H.    “Convenient” Terms

       Cypress Lake provides a brief and conclusory argument that the Court failed

 to properly consider the intrinsic disclosures, to properly assess the plain language of

 the relevant claims, and to apply the clear and convincing evidence standard as to

 the “convenient” terms. Docket No. 229 at 14. But the Court’s Markman Order

 applied the standards established in Nautilus Inc. v. Biosig Instruments, Inc. to find

 that these terms, viewed in light of the specification, fail to “inform those skilled in

 the art about the scope of the invention with reasonable certainty.” Docket No. 174

 at 27 (quoting Nautilus, 134 S. Ct. at 2129). Further, as pointed out in the Order,

 even Cypress Lake’s own expert agreed that “convenient” is subjective because

 ““[d]ifferent people will have different interpretations of convenient or not convenient

 or the degrees of convenience that something refers to.”         Docket No. 174 at 27

 (quoting Docket No. 108-3 at 143:9–13). Thus, Cypress Lake has presented no “clear

 error of law” as to the Court’s holding on these terms.




                                            9
Case 6:18-cv-00030-JDK Document 439 Filed 08/23/19 Page 10 of 10 PageID #: 30998



                                III.   CONCLUSION

       Cypress Lake has failed to show the need to revisit the Court’s holdings on any

 of the challenged terms based on a clear error of law or to prevent manifest injustice.

 Accordingly, the Court DENIES Cypress Lake’s Motion to Reconsider.

        So ORDERED and SIGNED this 23rd day of August, 2019.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                           10
